Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/3/21 has been entered. Claims 1-9 are presented for examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 9 are rejected under 35 U.S.C. 103 as being obvious over Takasu (2014/0211255 A1), in view of Kim et al. (JP5961680B2), in view of Murphy et al. (2016/0113006 A1), in further view of Hirayama et al. (2013/0033720 A1).
Re-claim 1, TAKASU et al. teach a device control apparatus comprising: a first communicator that communicates with a terminal; a second communicator that communicates with a device; (see e.g. paragraphs 0007, 0031, 0043, 0069) 
 a second device controller that uses a second control module that is able to correspond to the device (see e.g. paragraphs 0009, 0010); and a first process controller that selects the first device controller or the second device controller based on control information received from the terminal by the first communicator, generates a command based on the control information, and transmits the generated command to the device by the second communicator (see e.g. paragraphs 0153, 0157). 
TAKASU et al. do not teach the following limitation.
However Kim et al. teach 
The device control module unit 50 is mounted on the device control module unit mounting unit 210. The device control module unit mounting unit 210 includes a device control module port 211 that provides a communication contact. That is, the device control module unit 50 mounted on the device control module unit mounting unit 210 can be regarded as being coupled to the rail 200 via the device control module port 211. 
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify TAKASU et al., and include the steps cited above, as taught by Kim et al., in order to support a flexible data transmission (see e.g. page 2).
TAKASU et al., in view of Kim et al., do not teach the following limitations.
	However, Murphy et al. teach -wherein the first control module is a dedicated module corresponding to the device; a second device controller that uses a second control module that is able to correspond to the device, wherein the second control module is a general purpose module capable to control a plurality of devices of different kinds and the device is one of the plurality of devices (see e.g. paragraphs 0015, 0023, 0018, 0019-
 In some embodiments, an apparatus comprises of a first Control And Provisioning of Wireless Access Points (CAPWAP) module implemented in at least one of a memory or a processing device that is configured to be designated as a backup control module for a wireless access point during a first time period.
 [0023] The first control module 120 can be configured to be designated as a backup control module for the (wireless) access point 140 during a first time period. The first control module 120 can be configured to receive state information associated with the second control module 130 during a first time period. -- During this first time period, the second control module 130 can be designated as a primary control module for the access point 140. In some embodiments, the second control module 130 can receive the state information directly from the access point 140. ----- The first control module 120 can be configured to be automatically designated as the primary control module during a second time period after the first time period if the second control module 130 is not operating according to at least one predefined criterion.
[0018] As used in this specification, the singular forms "a," "an" and "the" include plural referents unless the context clearly dictates otherwise. Thus, for example, the term "an access point" is intended to mean a single access point or a combination of access points. 
[0019] FIG. 1 is a schematic illustration of a system for controlling wireless access points, according to an embodiment. The system 100 comprises of a first control module 120, a second control module 130, a network 110, and an access point 140. 
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify TAKASU et al., in view of Kim et al., and include the steps cited above, as taught by Murphy et al. in order to apparatus for using primary and secondary CAPWAP controllers for managing the network sessions of wireless access points. (see e.g. paragraph 0003).
TAKASU et al., in view of Kim et al., in further view of Murphy et al. do not teach the following limitations.
However, Hirayama et al. teach  wherein the second control module is a general purpose module corresponding to a device class of the device, and wherein the device class is classified by a device type; and wherein the first control module is a device driver corresponding to a specification of the device and the device control apparatus, Page 2 of 9Application No. 16/000,586 Reply to Office Action of November 4, 2020 (see e.g. paragraphs 0007, 0008 , 0095 ---[0007]- A device object includes a control object provided for a specific type of device (device class), and a service object provided for a particular device.
[0008] Detailed specifications are defined for each peripheral device class, and a control object is constructed according to a particular specification such as the OPOS (OLE for Retail POS) standard, for example, but the service object is developed according to the specifications defined by the manufacturer for individual devices.
[0095] The printer CO 21 is a control object that is provided for each type of personal computer device, and the printer SO 22 is a service object provided for each specific device. As a result, when the specifications of existing devices are changed or a new model of device is developed, existing service object assets can be used to complement the functions of the service object provided for each specific device while assuring compatibility with the control object corresponding to the type of device.)
wherein the second control module is a combination of a header and a driver that is called by the header, and wherein the header is not limited to the specification of the device control apparatus and is provided corresponding to the device class. , Page 2 of 9Application No. 16/000,586 Reply to Office Action of November 4, 2020 (see e.g. paragraphs 0079, 0080, 0104, 0124, 0115, 0084-0079] The OPOS driver 20 in this embodiment of the invention therefore has a wrapper SO 30 (third object) in addition to the printer CO 21 and printer SO 22, and the configuration of this wrapper SO 30 complements the function of the printer SO 22. [0080] The wrapper SO 30 resides between the printer CO 21 and printer SO 22, and more specifically between the printer CO 21 and IDispatch interface 23. [0104] The printer driver 43 is an example of a OPOS driver 20 described above. The printer driver 43 includes a control object 44 (common control means, host driver) for the printer device category, and a service object 45 (character data generating means, client driver) specific to the model of printer 60. The control object 44 is an example of a printer CO 21, and the service object 45 is an example of a printer SO 22. The control unit 40 runs the operating system 12, and controls outputting receipts R from the printer 60 through functions of the printer driver 43 and the POS application program 11 operating under the operating system 12. The printer driver 43 is supplied to the user as a single package combining the control object 44 and service object 45. [0115]- More specifically, the printer driver 43 includes an OPOS standard, Unicode-compatible control object 44, and a service object 45 that is compatible with one or a few languages specific to a plurality of printers including printer 60. [0084] FIG. 3 describes a specific example of OPOS driver 20 operation. FIG. 3A describes operation when the wrapper SO 30 calls a printer SO 22 method. FIG. 3B describes operation when a method of the wrapper SO 30 is called.)
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify TAKASU et al., in view of Kim et al., in view of Murphy et al., and include the steps cited above, as taught by Hirayama et al., in order to enable, add, extend, and modify functions without changing or modifying the specifications or without affecting the configuration of the devices (see e.g. paragraphs 0083, 0094).

Re-claim 2, TAKASU et al. teach device control apparatus, further comprising: a storage that stores device control management information indicating a correspondence between a device identifier for identifying the device and the first device controller or the second device controller (see e.g. paragraphs 0041, 0083, 0181), wherein the process controller selects the first device controller or the second device controller by referring to the device control management information of the storage based on the device identifier included in the control information received from the terminal, and transmits the command to the device designated by the device identifier included in the control information (see e.g. paragraphs 0087, 0093, 0113). 

Claim 9 recites similar limitations as claim 1 and is therefore rejected under the same arts and rationale.

Claims 3-5, 7-8 are rejected under 35 U.S.C. 103 as being obvious over Takasu (2014/0211255 A1), in view of Kim et al. (JP5961680B2), in view of Murphy et al. (2016/0113006 A1), in view of Hirayama et al. (2013/0033720 A1), in view of Hasegawa (2015/0287010 A1).
Re-claim 3, TAKASU et al., teach device control apparatus wherein the storage has device communication management information indicating a correspondence between the device identifier and the terminal (see e.g. paragraphs 0083, and wherein the process controller determines whether or not the device designated by the device identifier included in the control information is able to execute communication, by referring to the device communication management information of the storage based on the device identifier included in the control information received from the terminal (see e.g. paragraphs 0087, 0093) 
TAKASU et al., in view of Kim et al., in view of Murphy et al., in view of Hirayama et al., do not teach the following limitations.
However Hasegawa teaches in a case where it is determined that the device designated by the device identifier is able to execute the communication, the process controller selects the first device controller or the second device controller (see e.g. paragraphs 0118, 0120). 
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify TAKASU et al., in view of Kim et al., in view of Murphy et al., in view of Hirayama et al., and include the steps cited above, as taught by Ha, in order to segawa, in order to perform communication in compliance with the second communication format with the second device (see e.g. paragraphs 0120).

Re-claim 4, TAKASU et al. teach device control apparatus wherein the process controller is able to execute at least one of an addition, an update, and a deletion of the device control management information and the device communication management information stored in the storage based on management information received from the terminal by the first communicator (see e.g. paragraphs 0110, 0172, 0117, 0116, 0168). 

Re-claim 5, TAKASU et al. teach a port controller that transmits the command to the device based on a process result of the first control module mounted on the first device controller in a case where the first device controller is selected by the selector, -a communication module that transmits device control information to the second device controller based on the control information received from the terminal in a case where the second device controller is selected by the selector (see e.g. paragraphs 0153, 0157) 
TAKASU et al., in view of Kim et al., in view of Murphy et al., do not teach the following limitations.
However Hasegawa teaches a device control apparatus, wherein the process controller includes: a selector that selects the first device controller and the second device controller (see e.g. paragraph 014- first device and a second device are handled as a set by being associated with each other), 
- and
and wherein the second device controller generates control data corresponding to the second control module based on the device control information received from the communication module (see e.g. paragraphs 0118 -0120 the portable terminal performs communication with one of the first devices in compliance with a first communication format that is a short-distance wireless communication format, so as to specify a set which includes said one of the first devices located closer to the portable terminal than other first devices, and performs communication with a second device included in the specified set in compliance with a second communication format.
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify TAKASU et al., in view of Kim et al., in view of Murphy et al., and include the steps cited above, as taught by Hasegawa, in order to enhance device connection (see e.g. paragraphs 0001, 0005).

Re-claim 7, TAKASU et al. teach device control apparatus wherein the second control module generates a unique command to the device based on the control data input from the second device controller (see paragraph 0053). 

Re-claim 8, TAKASU et al. teach device control apparatus wherein the communication module is configured as a wrapper for relaying communication between the process controller and the port controller (see e.g. paragraphs 0079, 0082-0084).
 
Claim 6 is rejected under 35 U.S.C. 103 as being obvious over Takasu (2014/0211255 A1), in view of Kim et al. (JP5961680B2), in view of Murphy et al. (2016/0113006 A1), in view of Hirayama et al. (2013/0033720 A1),  in view of Hasegawa (2015/0287010 A1), in further view of JUNG et al.(2014/0325100 A1)
Re-claim 6, TAKASU et al. teach device control apparatus further comprising: wherein the second device controller converts the device control information received from the communication module into the control data corresponding to the second control module, by referring to the table (see e.g. paragraphs 0144, 0150, 0155). 
TAKASU et al., in view of Kim et al., in view of Murphy et al., in view of Hirayama et al., in view of Hasegawa, do not teach the following limitation.
However, JUNG et al. teach a table that defines the control data for each second control module (see e.g. paragraph 0019).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify TAKASU et al., in view of Kim et al., in view of Murphy et al., in view of Hirayama et al., in view of Hasegawa,segawa and include the steps cited above, as taught by JUNG et al., in order to control the plurality of peripheral devices (see e.g. abstract).

Response to Arguments
Applicant’s arguments with respect to claims 1-9 have been considered but are moot due to the new rejections.  The limitations argued are new and are addressed in the rejection above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUNA CHAMPAGNE whose telephone number is (571)272-7177.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on 571 272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LUNA CHAMPAGNE/Primary Examiner, Art Unit 3627

May 27, 2021